Filed 12/22/22 Successor Agency etc. v. L.A. County Second Supervisorial Dist. etc. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 SUCCESSOR AGENCY TO THE CARSON                                                                C095005
 REDEVELOPMENT AGENCY,
                                                                                     (Super. Ct. No.
                    Plaintiff and Appellant,                                   34202080003382CUWMGDS)

           v.

 LOS ANGELES COUNTY SECOND
 SUPERVISORIAL DISTRICT CONSOLIDATED
 OVERSIGHT BOARD et al.,

                    Defendants and Respondents;

 COUNTY OF LOS ANGELES et al.,

                    Real Parties in Interest and
 Respondents.



         “This case arises, as have many, from what we have previously characterized as
the ‘Great Dissolution’ of California redevelopment agencies.” (City of Azusa v. Cohen
(2015) 238 Cal.App.4th 619, 622-623 (Cohen).) In short, in 2006, the former Carson
Redevelopment Agency (Redevelopment Agency) entered into an owner participation



                                                             1
agreement (2006 Agreement) with a developer, Carson Marketplace, LLC (original
developer), to remediate and redevelop a site formerly operated, in part, as a municipal
landfill (Site). By 2009, pursuant to a second amendment to the 2006 Agreement, the
Redevelopment Agency was contractually obligated to provide $120 million in financial
assistance to the original developer.
       In 2015, after the Redevelopment Agency had been dissolved, petitioner Successor
Agency to the Carson Redevelopment Agency (Successor Agency) entered into a
settlement, release, and indemnity agreement (Settlement Agreement) to settle the
Redevelopment Agency’s remaining enforceable obligation under the 2006 Agreement.
In the Settlement Agreement, the parties expressly agreed the Redevelopment Agency’s
remaining obligation under the 2006 Agreement, and thus the Successor Agency’s
obligation under the Settlement Agreement, was to provide financial assistance in the
amount of $50.5 million. The Successor Agency subsequently issued $50.5 million in
taxable bonds.
       In 2020, the Successor Agency sought to issue and sell additional bonds not to
exceed $90 million to assist with further remediation at the Site. Respondent Los
Angeles County Second Supervisorial District Consolidated Oversight Board (Oversight
Board) denied the Successor Agency’s request and respondent Keely M. Bosler,1 in her
former official capacity as Director of the Department of Finance (Department), denied
the Successor Agency’s request to disburse funds for the anticipated debt service on the
newly anticipated bonds. The Successor Agency filed a petition for writ of mandate
(petition), challenging the Oversight Board’s and Department’s decisions. The trial court
denied the petition; the Successor Agency appeals.



1      Keely M. Bosler was the Director of the Department of Finance at the time of
denial. Joe Stephenshaw was sworn in as Director of the Department of Finance on
August 1, 2022.

                                            2
       The crux of the Successor Agency’s arguments is that, when the parties entered
into the Settlement Agreement, they intended for the Successor Agency to be obligated to
remediate the Site to completion. As such, the Successor Agency asserts the $50.5
million figure in the Settlement Agreement was a mistake of fact (because the parties
grossly underestimated the remediation costs) and the Settlement Agreement should be
reformed to comport with the intent of the parties and allow for the issuance and sale of
the additional bonds.
       As we explain, the pertinent question is whether the Successor Agency’s newly
proposed bonds constitute an enforceable obligation agreed to by the Redevelopment
Agency prior to June 28, 2011. The answer to that question is, “no.” We thus affirm.
                                LEGAL BACKGROUND
       “In the aftermath of World War II, the Legislature authorized the formation of
community redevelopment agencies in order to remediate urban decay.” (California
Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231, 245.) The redevelopment
agencies “did not have the power to tax; instead, they financed their activities through
‘tax increment financing.’ ” (AIDS Healthcare Foundation v. City of Los Angeles (2022)
78 Cal.App.5th 167, 173 (AIDS Healthcare Foundation).) The redevelopment agencies’
“system of tax increment financing,” however, “became ‘a source of contention’ ”
because it decreased the funding available for school districts and other local taxing
agencies. (Id. at p. 175.) “Amid [the] fiscal crisis in 2011, the Legislature adopted the
dissolution law via statutes ‘that barred any new redevelopment agency obligations, and
established procedures for the windup and dissolution of the obligations of the nearly 400
redevelopment agencies then existing.’ ” (Cohen, supra, 238 Cal.App.4th at p. 623.)
The redevelopment agencies were dissolved, and the Legislature transferred their assets
to successor agencies (Matosantos, at p. 251) that “have no ‘legal authority to participate
in redevelopment activities, except to complete any work related to an approved
enforceable obligation’ ” (AIDS Healthcare Foundation, at p. 175).

                                             3
       “After the successor agency is created, the successor agency must use the
redevelopment agency’s last enforceable obligation payment schedule . . . to prepare a
recognized obligation payment schedule . . . . [Citation.] The [recognized obligation
payment schedule] must identify ‘the enforceable obligations of the former
redevelopment agency’ [citation] and ‘project the dates and amounts of scheduled
payments for each enforceable obligation for the remainder of the time period during
which the redevelopment agency would have been authorized to obligate property tax
increment had the redevelopment agency not been dissolved.’ ” (AIDS Healthcare
Foundation, supra, 78 Cal.App.5th at pp. 178-179.)
       Each successor agency is required to “[e]xpeditiously wind down” the former
redevelopment agency under “direction of the oversight board.” (Health & Saf. Code,2
§ 34177, subd. (h).) “Oversight boards consist of appointed members [citation], and have
a fiduciary duty towards ‘holders of enforceable obligations and the taxing entities that
benefit from distributions of property tax’ [citation], including the duty to review actions
by successor agencies, such as ‘[e]stablishment of the Recognized Obligation Payment
Schedule’ [citation].” (Cohen, supra, 238 Cal.App.4th at pp. 623-624.)
       The enforceable obligations are further “paid only under the oversight of the
Department . . . and State Controller.” (City of Oakland v. Department of Finance (2022)
79 Cal.App.5th 431, 435.) The Department makes a “ ‘determination of the enforceable
obligations and the amounts and funding sources of the enforceable obligations.’ ” (AIDS
Healthcare Foundation, supra, 78 Cal.App.5th at p. 179.)




2      Further undesignated statutory references are to the Health and Safety Code.

                                             4
                   FACTUAL AND PROCEDURAL BACKGROUND
                                               I
                                    The 2006 Agreement
       The purpose of the 2006 Agreement was to remediate the Site pursuant to the
remedial action plan approved by the Department of Toxic Substances Control and to
construct improvements pursuant to a specific plan, development agreement, and an
environmental impact report (Project).
       The parties agreed the Redevelopment Agency would provide “financial
assistance,” as that term was defined and explained in the method of financing
attachment. Section 6.1 of the 2006 Agreement stated: “It shall be the sole responsibility
of the [original developer], at the [original developer’s] expense (except as otherwise
provided in the Method of Financing), to do all of the Remediation Work (provided that,
with respect to the Remediation Work, the Financial Assistance shall only be utilized to
pay for the Initial Remediation Work).”3 Section 6.2 further provided: “Except as
specifically provided in this Agreement, including the Method of Financing attached
hereto, [the original developer] shall bear all costs of constructing all of the Project
including the Remediation Work.”
       The method of financing attachment set “forth the Parties [sic] understanding with
respect to the financing structure and the obligations and limitations of each Party
thereto.” In the 2006 Agreement, the method of financing attachment stated the




3     The term initial remediation work was defined to include various activities in
remediating the Site, but excluded the subsequent operation, maintenance, and
monitoring of the remedial systems to be installed at the Site and any foundation piling
work that formed part of the vertical improvements at the Site. The term remediation
work included the initial remediation work; the subsequent operation, maintenance, and
monitoring; and any other measures required by the remedial action plan and applicable
environmental regulatory requirements.

                                               5
remediation work was estimated to cost $115 million, $90 million of which constituted
the financial assistance agreed to by the Redevelopment Agency.
       The parties later entered into two amendments to the 2006 Agreement. The
second amendment, dated March 9, 2009, included a method of finance exhibit that
replaced the prior method of financing4 attachment in the 2006 Agreement. The new
method of finance exhibit provided the estimated cost of the initial remediation work was
$135 million, of which the Redevelopment Agency committed financial assistance of
$100 million. The Redevelopment Agency further committed financial assistance of $20
million for public improvements.
       Section 3.1 of the method of finance exhibit provided, in pertinent part, that,
“[w]ith the exception of the Financial Assistance set forth in this Agreement, [the original
developer] or its successors and assigns shall have the complete financial obligation for
all costs of the Initial Remediation Work and the Participant Public Improvements.”
Section 5.2 of the method of finance exhibit further provided, in pertinent part: “In no
event shall the Agency’s total Financial Assistance . . . exceed the lesser of the [total
actual costs (as that term is defined) of the initial remediation work and the construction
of public improvements] or [$120 million].”
                                              II
                                 The Settlement Agreement
       On May 12, 2015, the City of Carson, the Carson Reclamation Authority (a
California Joint Powers Authority), the Successor Agency, and the original developer
entered into the Settlement Agreement. The Settlement Agreement recited, in pertinent
part: the original developer and the Redevelopment Agency had previously entered into
the 2006 Agreement; under the 2006 Agreement, the Redevelopment Agency was



4     This is not a typographical error. The 2006 Agreement had a method of financing
attachment whereas the second amendment had a method of finance exhibit.

                                              6
obligated to provide financial assistance for the initial remediation work; the
Redevelopment Agency “made previous payments to a remediation escrow”; and
“[p]ursuant to the [2006 Agreement], [the] Successor Agency [wa]s obligated to issue
additional bonds and/or provide other assistance totaling $50.5 million for remediation
and Infrastructure.”
       The method of finance exhibit to the Settlement Agreement stated it replaced the
prior obligations imposed in the 2006 Agreement, as amended, and set forth “the
agreement with respect to the financing structure and Successor Agency[’s] financial
assistance pursuant to the [Settlement] Agreement.” As to the Successor Agency’s
financial assistance obligation, the method of finance exhibit stated: “The obligation to
fund the remaining $50.5 million of the total $120 million financial assistance for the
costs of the [sic] funding the remediation activities at the [Site] in accordance with the
[Settlement] Agreement is a recognized enforceable obligation of the Successor Agency
payable from moneys deposited from time to time in the Successor Agency’s
Redevelopment Property Tax Trust Fund. Consistent with the Successor Agency’s
enforceable obligations and Section 7 of the [Settlement] Agreement, the Successor
Agency hereby commits to fund the remaining $50.5 million financial assistance required
by Section 7 of the [Settlement] Agreement.” The method of finance exhibit also
required that “[t]he $50.5 million of financial assistance from Successor Agency will be
spent by the [Carson Reclamation Authority] to complete the remediation of the [Site].”
       The Oversight Board approved the Settlement Agreement on April 23, 2015, prior
to the parties executing the Settlement Agreement. In its resolution, the Oversight Board
explained: the Redevelopment Agency was obligated to provide $120 million in
financial assistance under the 2006 Agreement; the Redevelopment Agency and the
Successor Agency had already paid $69.5 million of the $120 million; the outstanding
balance of the Redevelopment Agency’s obligation under the 2006 Agreement was thus
$50.5 million; and the Settlement Agreement “essentially replace[d] the prior obligations

                                              7
imposed by the [2006 Agreement] and set[] forth a new ‘Method of Finance’ for the
outstanding $50.5 million, making such funding available for the [Carson Reclamation
Authority] to complete Site remediation and public infrastructure.” The Department, on
April 27, 2015, reviewed the Oversight Board’s resolution and approved the Settlement
Agreement.
       The Successor Agency subsequently issued $50.5 million in taxable bonds.
                                            III
               The Successor Agency’s 2020 Request To Issue New Bonds
       On January 8, 2020, the Successor Agency sent a letter to the Department seeking
approval to issue and sell approximately $80 million in bonds “in order to satisfy the
Successor Agency’s existing and outstanding enforceable obligations for the completion
of environmental remediation of the [Site].”
       On January 28, 2020, the Oversight Board approved the Successor Agency’s
annual recognized obligation payment schedule for the period of July 1, 2020, through
June 30, 2021 (schedule). Included in the schedule was a line item for $8.5 million with
the description: “Bond issued to fund a pre-existing obligation pertaining to
environmental remediation pursuant to a Settlement Agreement.” The Successor Agency
submitted the schedule to the Department for review.
       Also on January 28, 2020, the Successor Agency approved a resolution for the
issuance of new bonds (not to exceed $90 million) and submitted the resolution to the
Oversight Board for approval.5 The Oversight Board ultimately denied the request on
April 21, 2020, with two votes in favor of adopting a resolution directing and approving
the issuance of the new bonds and two votes against the request.




5      Oversight boards must approve proposals to issue bonds or other indebtedness or
any pledge of property tax revenues. (§§ 34180, subd. (b), 34177.5, subd. (f).)

                                               8
       In April 2020, the Department further advised the Successor Agency that the $8.5
million line item in the submitted annual recognized obligation payment schedule was
“not allowed.” The Department wrote it disapproved of the line item because the
Successor Agency had not received approval from the Oversight Board for the issuance
of new bonds and “there is no obligation of the [Successor] Agency to fund any
remediation costs or issue debt for such costs.” The Department explained, “while the
2015 Settlement Agreement required the [Successor] Agency to issue bonds in an amount
to deposit a net $50.5 million in proceeds with the Carson Reclamation Authority . . . ,
this obligation was satisfied with the issuance of the [Successor] Agency’s 2015
Subordinate Tax Allocation Bonds, Series B. With the prior satisfaction of the
[Successor] Agency’s obligation to deposit $50.5 million of bond proceeds, there is no
further obligation of the Agency related to remediation costs.” The Department also
noted that the 2006 Agreement placed the obligation for remediation and payment of
remediation costs on the original developer and, under the Settlement Agreement, Carson
Reclamation Authority assumed the original developer’s obligations, including payment
of the remediation costs.
       The Successor Agency requested to meet and confer regarding the Department’s
letter. Following the meet and confer meeting, the Department “continue[d] to deny this
item.” The Department reiterated: “[U]pon the execution of the Settlement Agreement,
the only remaining obligation of the [Successor] Agency was the issuance of bonds to net
$50.5 million in bond proceeds to be transferred to the [Carson Reclamation Authority].
Upon the completion of this obligation in 2015, the [Successor] Agency’s obligations
under the Settlement Agreement ceased. Nothing raised in the Meet and Confer process
supports any different conclusion.” The Department further stated, “[s]ince the
[Successor] Agency has requested and failed to receive Oversight Board approval for the
issuance of these bonds, and because there is no obligation of the [Successor] Agency to



                                             9
either fund any remediation costs nor issue debt for such costs, this line item is not
approved and the requested amount of $8,500,000 is not allowed.”
                                             IV
                         The Petition And Trial Court’s Decision
       The Successor Agency filed the petition in the trial court, seeking review of the
Oversight Board’s and Department’s decisions relating to the request to issue, sell, and
finance the additional bonds.
       The Successor Agency asserted the newly requested bond issuance was “intended
to satisfy the Successor Agency’s existing and outstanding enforceable obligations to
finance to completion significant environmental remediation obligations established in
various contracts between the [Redevelopment Agency] and private parties, an
environmental Remedial Action Plan approved by the California Department of Toxic
Substances Control . . . , and various judicially-enforceable consent decrees attendant
thereto.” It alleged: the Redevelopment Agency was obligated to provide $120 million
under the 2006 Agreement; in the midst of negotiations with the original developer in
2012 regarding the escalation of costs at the Site due to the “Great Recession,” the
Redevelopment Agency was dissolved; the Successor Agency assumed the
Redevelopment Agency’s obligations under the 2006 Agreement and continued
negotiations with the original developer “where they left-off” with the Redevelopment
Agency; ultimately, disputes and obligations under the 2006 Agreement were resolved in
the Settlement Agreement; in the Settlement Agreement, the parties agreed the original
developer would transfer the interest in the Site to the Carson Reclamation Agency in
exchange for certain concessions, including that the Successor Agency would indemnify
the original developer for environmental liabilities associated with the cleanup at the Site
and the Successor Agency would fund the Carson Reclamation Agency’s “costs of
remediation of the environmental contamination conditions at the Site”; “[w]ith the
Settlement Agreement confirmed as an enforceable obligation, the [Carson Reclamation

                                             10
Authority] acquired the Site on May 20, 2015, and the Successor Agency issued” $50.5
million in bonds; the remediation costs for the Site subsequently escalated; “[t]o resolve
the worsening funding shortfalls attendant to the Remedial Systems, and to facilitate
compliance with the [remedial action plan] and Consent Decrees, the Successor Agency
considered issuance of” additional bonds “not to exceed $90 million”; and the Oversight
Board and Department wrongfully denied approval of those bonds and attendant costs.
       The trial court denied the petition, finding “no enforceable obligation remains
warranting issuance of the bonds.” The trial court reasoned “no contract requires the
Successor Agency to continue to fund remediation at the Site. Because the former
[Redevelopment Agency] had no contractual obligation to fund continued development,
and because nothing in the Settlement Agreement directly obligates the Successor
Agency to issue more bonds or commit more money, there is no further enforceable
obligation of the Successor Agency.” The trial court found the Redevelopment Agency’s
obligation under the 2006 Agreement was fixed and, in the Settlement Agreement, the
Successor Agency only recommitted to contribute the $50.5 million that remained of the
Redevelopment Agency’s obligation under the 2006 Agreement.
       The trial court rejected, among other arguments, the Successor Agency’s argument
that the indemnity clause in the Settlement Agreement required the Successor Agency to
complete the remediation at the Site. The trial court explained the indemnity provision
survived only until the $50.5 million obligation was met. The trial court further rejected
the Successor Agency’s request to reform the Settlement Agreement under the mistake of
fact doctrine. The trial court found the doctrine inapplicable and that the Successor
Agency presented no competent evidence to support the facts purportedly constituting the
mistake of fact. Finally, the trial court found no statutory provision mandating
reformation of the Settlement Agreement.
       The Successor Agency appeals.



                                            11
                                       DISCUSSION
       The Successor Agency seeks to reform the Settlement Agreement due to a mistake
of fact, arguing the $50.5 million in financial assistance it agreed to in the Settlement
Agreement was “mistakenly and grossly underestimated” and the Settlement Agreement
clearly establishes it “is subject to an enforceable obligation to fund Site remediation to
actual completion.” The Successor Agency asserts the trial court erred in finding (1) no
evidence established the asserted mistake of fact existed, and (2) the claimed mistake
pertained to changed circumstances following the execution of the Settlement
Agreement. The Successor Agency further argues section 34181, subdivision (e)
supports its position because the statute provides, “ ‘[t]he board may approve any
amendments to or early termination of those agreements if it finds that amendments or
early termination would be in the best interests of the taxing entities.”
       We need not and do not examine whether the trial court erred in finding the
Successor Agency failed to show a mistake of fact existed sufficient to support
reformation of the Settlement Agreement. Even if the trial court erred in that regard, as
the Successor Agency asserts, the conclusion would not require reversal because the
relief the Successor Agency seeks is barred by section 34177.3, subdivision (a).6, 7




6    The Department raised this argument in its respondent’s brief; the Successor
Agency did not address the statute in its reply brief.
7       Because we conclude the relief sought in this lawsuit is barred by statute, we need
not and do not consider the Oversight Board’s argument that the Successor Agency failed
to exhaust its administrative remedies. (See California Logistics, Inc. v. State of
California (2008) 161 Cal.App.4th 242, 252, fn. 8.) Further, it appears the argument is
forfeited because the Oversight Board has cited to nothing in the record indicating that it
made the failure to exhaust argument in the trial court, nor have we found any such
argument in the Oversight Board’s opposition brief filed in the trial court. (See Briley v.
City of West Covina (2021) 66 Cal.App.5th 119, 131, fn. 6.)

                                             12
       Reformation is an equitable remedy. (Jones v. First American Title Ins. Co.
(2003) 107 Cal.App.4th 381, 388.) “When, through fraud or a mutual mistake of the
parties, or a mistake of one party, which the other at the time knew or suspected, a written
contract does not truly express the intention of the parties, it may be revised on the
application of a party aggrieved, so as to express that intention, so far as it can be done
without prejudice to rights acquired by third persons, in good faith and for value.” (Civ.
Code, § 3399.) “Reformation is not the court creating a new agreement but rather
enforcing the actual agreement already made by the parties.” (Panterra GP, Inc. v.
Superior Court (2022) 74 Cal.App.5th 697, 713-714.)
       As proposed by the Successor Agency, the actual agreement made by the parties to
the Settlement Agreement was that the Successor Agency “is subject to an enforceable
obligation to fund Site remediation to actual completion.” The problem with this
assertion is that reformation of the Settlement Agreement in the manner advanced by the
Successor Agency would create a new and increased enforceable obligation for the
Redevelopment Agency post June 28, 2011, in violation of section 34177.3,
subdivision (a). That statute provides: “Successor agencies shall lack the authority to,
and shall not, create new enforceable obligations or begin redevelopment work, except in
compliance with an enforceable obligation, as defined by subdivision (d) of Section
34171, that existed prior to June 28, 2011.” (§ 34177.3, subd. (a), italics added.)
       The Redevelopment Agency’s existing enforceable obligation prior to June 28,
2011, was its financial assistance obligation under the 2006 Agreement.8 (§ 34171,
subd. (d)(1)(E) [enforceable obligation includes “[a]ny legally binding and enforceable
agreement or contract that is not otherwise void as violating the debt limit or public




8     The Settlement Agreement was executed in 2015 and thus could not establish the
Redevelopment Agency’s enforceable obligation in existence prior to June 28, 2011.

                                             13
policy”].) Whatever mistake of fact the parties to the Settlement Agreement might have
had is irrelevant to determining the enforceable obligation under the 2006 Agreement.
       It is clear the Redevelopment Agency’s financial assistance obligation under the
second amendment to the 2006 Agreement (dated March 9, 2009), was limited to $120
million. Indeed, section 3.2 of the method of finance exhibit provided, in pertinent part,
that in no event shall the Redevelopment Agency’s financial assistance exceed the lesser
of the total actual costs (as that term is defined) of the initial remediation work and the
construction of public improvements or $120 million. Thus, at most, the Redevelopment
Agency was obligated to provide financial assistance of $120 million. Section 3.1 of the
method of finance exhibit further provided that, with the exception of the $120 million in
financial assistance committed to by the Redevelopment Agency, the original developer
or its successors and assigns “shall have the complete financial obligation for all costs of
the Initial Remediation Work and the Participant Public Improvements.” (Italics added.)
       It is also clear that, when the parties entered into the Settlement Agreement, the
Redevelopment Agency’s remaining financial assistance obligation under the 2006
Agreement was $50.5 million. The Settlement Agreement expressly stated “[t]he
obligation to fund the remaining $50.5 million of the total $120 million financial
assistance for the costs of the [sic] funding the remediation activities at the [Site] in
accordance with the [Settlement] Agreement is a recognized enforceable obligation of the
Successor Agency”; and, the Oversight Board’s resolution approving the Settlement
Agreement stated the Redevelopment Agency and Successor Agency had already paid
$69.5 million of the $120 million and the outstanding balance of the Redevelopment
Agency’s obligation under the 2006 Agreement was thus $50.5 million.
       From the foregoing, it is undisputed that the Redevelopment Agency’s remaining
enforceable obligation under the 2006 Agreement, prior to June 28, 2011, was limited to
the agreed-upon $50.5 million, as identified in the Settlement Agreement. As the
Successor Agency acknowledges, it is “charged with fulfilling the contractual obligations

                                              14
of the former Carson Redevelopment Agency.” The Successor Agency is “without any
legal authority to participate in redevelopment activities, except to complete any work
related to an enforceable obligation.” (§ 34173, subd. (g).) We will not, in equity,
reform a contract to violate section 34177.3, subdivision (a) and give the Successor
Agency legal authority otherwise precluded by statute.
                                         DISPOSITION
       The judgment is affirmed. Respondents shall recover their costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1)-(2).)



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Hoch, J.



/s/
Boulware Eurie, J.




                                             15